Exhibit21.1 LIST OF SUBSIDIARIES The following is a list of each subsidiary of FX Real Estate and Entertainment Inc., its jurisdiction of organization, and the percentage ownership held by FX Real Estate and Entertainment Inc. COMPANIES ORGANIZED IN THE UNITED STATES: FX Luxury, LLC (formerly known as FX Luxury Realty, LLC) Delaware 100% * RH1, LLC Nevada 100% Flag Luxury Riv, LLC Delaware 100% FX Luxury Las VegasI, LLC(formerly known as Metroflag BP, LLC), successor by merger to FX Luxury Las Vegas Parent, LLC (formerly known as BP Parent, LLC) and FX Luxury Las Vegas II, LLC (formerly known as Metroflag Cable, LLC) Nevada 100% FXL, Inc. Delaware 100% * Common membership interests
